

117 HR 2798 IH: To provide for the withdrawal of the United States from the United Nations Framework Convention on Climate Change, and for other purposes.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2798IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Perry (for himself, Mr. Good of Virginia, Mr. Kelly of Pennsylvania, Mrs. Greene of Georgia, Mr. Rosendale, Mrs. Boebert, Mr. Budd, Mr. Brooks, Mr. Biggs, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide for the withdrawal of the United States from the United Nations Framework Convention on Climate Change, and for other purposes.1.Withdrawal of the United States from the United Nations Framework Convention on Climate ChangeThe President shall—(1)not later than 5 days after the date of the enactment of this Act, provide written notification to the Depository of the United Nations Framework Convention on Climate Change, done at Rio de Janeiro, June 3–14, 1992, of the withdrawal of the United States from the Convention effective on the date that it is 1 year after the date of receipt by the Depository of such notification of withdrawal in accordance with Article 25 of the Convention; and(2)on the effective date described in this section, withdraw the United States from the United Nations Framework Convention on Climate Change.2.Limitation on use of fundsNo funds authorized or appropriated by any Act may be used to support, directly or indirectly, any efforts on the part of any United States Government official to take steps to carry out the obligations of the United States under the United Nations Framework Convention on Climate Change on or after the effective date described in section 1.